DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al (U.S. Pat. 5,428,376)
Regarding claim 1, a method comprising measuring at least one physical parameter of at least one component of a plurality of components (temperature, volume and energy of droplet) of a first fluid ejection die (Figure 1; Abstract; Column 2, Lines 55-68; Column 4, Lines 3-62)
Calculating an operating energy value to be used to operate the first fluid ejection die based on the at least one physical parameter of the at least one component (Column 4, Lines 3-62; Column 6, Lines 16-31)
Regarding claim 2, storing the operating energy value on a data storage device (13) associated with the first fluid ejection die (Figure 1; Column 2, Lines 55-65)
Regarding claim 3, calculating a drop volume to be ejected from the first fluid ejection die based on measured physical parameters (equation 10; Column 9, Lines 41-56)
Regarding claim 4, measuring at least one physical parameter (resistors Rp, Rd) of at least one component of the first fluid ejection die is done prior to assembly of the plurality of components of the first fluid ejection die (Column 3, Lines 14-30; Column 6, Lines 8-30).  The values of the resistors will be known prior to assembly, once assembled the sum of the resistors will be measured.
Regarding claim 5, the calculated operating energy value to be used to operate the first fluid ejection die is associated with a second fluid ejection die having a source of a component originating from materials used to manufacture the at least one component of the first fluid ejection die (Column 1, Lines 40-50; Column 6, Liens 3-30)
Regarding claim 7, a computing device, comprising a processor (11); and a data storage device (13) communicatively coupled to the processor (Figure 1; Column 2, Lines 55-67); wherein the processor:
With a measurement module, receives input of measurements of at least one physical parameter (temperature sensor 23 detects temperature) of at least one component of a plurality of components of a first fluid ejection die

Regarding claim 11, wherein the operating characteristic is a drop volume and wherein the calculation module, calculates the drop volume to be ejected from the first fluid ejection die based on the at least one physical parameter of the at least one component (Column 9, Lines 41-56)
Regarding claim 12, wherein the at least one physical parameter comprises one of a physical dimension of a silicon wafer, a physical dimension of a resistor, electrical properties of the resistor, a thickness of a proactive layer, a number of protective layers, a bore dimension formed in a nozzle plate, electrical properties of a piezoelectric device, or combinations thereof (Abstract; Column 3, Line 46 – Column 4, Line 32; Column 6, Lines 3-30)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (U.S. Pat. 5,428,376) in view of Beak (U.S. Pub. 2006/0164446)
Regarding claim 6, Wade discloses the claimed operating characteristics including an operating pulse, voltage, and pulse width (Figure 2; Abstract; Column 3, Lines 14-41; Column 6, Lines 4-30)
Beak discloses it is known to use a look up table (LUT) for driving the print head (Paragraph 0055; claim 20); therefore it would be obvious to incorporate a LUT in order to determine an operating pulse, a voltage, and a pulse width
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beak into the device of Wade, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts
Regarding claim 13, a computer program (11) product for determining an operating energy of a fluid ejection die, the computer program product comprising a computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor (15): (Figure 1; Column 2, Lines 55-68; Column 4, Lines 3-62)
Measure at least one physical parameter of at least one component of a plurality of components of a first fluid ejection die (Figure 1; Column 2, Lines 55-67)
Calculate an operating energy value to be used to operate the first fluid ejection die based on the at least one physical parameter of the at least one component (Column 6, Lines 3-31; equation 3)

Beak discloses it is known to use a look up table (LUT) for driving the print head (Paragraph 0055; claim 20); therefore it would be obvious to incorporate a LUT in order to determine an operating pulse, a voltage, and a pulse width
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beak into the device of Wade, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts
Regarding claim 14, wherein the at least one physical parameter comprises one of a physical dimension of a silicon wafer, a physical dimension of a resistor, electrical properties of the resistor, a thickness of a proactive layer, a number of protective layers, a bore dimension formed in a nozzle plate, electrical properties of a piezoelectric device, or combinations thereof (Abstract; Column 3, Line 46 – Column 4, Line 32; Column 6, Lines 3-30)
Regarding claim 15, computer suable program code to, when executed by a processor (11) stores the operating pulse, voltage, and pulse width used to operate the first fluid ejection die on a data storage device (13) associate with the first fluid ejection die (Figure 1; Column 2, Lines 55-65)


s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (U.S. Pat. 5,428,376) as modified by Beak (U.S. Pub. 2006/0164446) and further in view of Anderson et al (U.S. Pub. 2017/0232734)
Regarding claim 8, Wade discloses the claimed operating characteristics including an operating pulse, voltage, and pulse width (Figure 2; Abstract; Column 3, Lines 14-41; Column 6, Lines 4-30)
Beak discloses it is known to use a look up table (LUT) for driving the print head (Paragraph 0055; claim 20); therefore it would be obvious to incorporate a LUT in order to determine an operating pulse, a voltage, and a pulse width, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts
Anderson discloses comprising a network adaptor to communicatively coupled a plurality of devices (Paragraph 0028), for the purpose of providing communication between the printing device and various hardware components
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beak and Anderson into the device of Wade, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts and providing communication between the printing device and various hardware components
Regarding claim 9, Wade discloses the operating characteristic (temperature of print head is associated with all the dies) associated with the first fluid ejection die may determine an adjustment to the operation of second fluid 
Beak discloses it is known to use a look up table (LUT) for driving the print head (Paragraph 0055; claim 20); therefore it would be obvious to incorporate a LUT in order to compare stored data
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beak into the device of Wade, for the purpose of comparing values and generating signals to drive the plurality of nozzle driving parts

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al (U.S. Pat. 5,428,376) as modified by Beak (U.S. Pub. 2006/0164446) and Anderson et al (U.S. Pub. 2017/0232734) and further in view of Hirota (U.S. Pub. 2009/0139087)
Regarding claim 10, Hirota discloses calculating operating characteristics by using active layer thickness and actuator thickness (material sources) (Paragraphs 0054-0057), therefore a calculated operating energy value is used to operate the fluid ejection dies is associated with the material source of a component used to manufacture the fluid ejection dies
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hirota into the device of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 24, 2022